Title: From George Washington to Daniel Morgan, 12 December 1781
From: Washington, George
To: Morgan, Daniel


                        
                            Dear Sir
                            Philadelphia 12th December 1781.
                        
                        I have received your favor of the 25th of November, and return you my sincere thanks for your kind
                            congratulations upon the late important success of the Allied Arms.
                        I am obliged to you for the trouble you had taken with the prisoners of War, and for the offers which you
                            make of rendering further services in that way: But the Secretary at War, Major Genl Lincoln, into whose department the
                            charge of that business now falls, had given his directions in the matter to Colo. Wood, who has long had the
                            superintindance of Prisoners upon the Frontier. A very troublesome Business and not to be envied.
                        What you mention respecting those Soldiers of ours, who, after returning from Captivity, have never joined
                            their Corps, and those who while prisoners inlist with the enemy and then desert, deserves attention. If the terms for
                            which they were inlisted have not expired, they are certainly liable to be called into service, and you will be pleased to
                            look upon yourself as authorised to apprehend all such as cannot make it appear that their times have expired. I wish you
                            a perfect recovery of your Health and am with Esteem Dr Sir Your most obt & hble Servt
                        
                            Go: Washington

                        
                    